Citation Nr: 9916257	
Decision Date: 06/14/99    Archive Date: 06/21/99

DOCKET NO.  97-23 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for service connection for residuals of an 
injury to the testes, to include epididymitis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Grace Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from April 1951 to 
April 1953.  This appeal arises from a June 1997 rating 
decision of the Huntington, West Virginia, Department of 
Veterans Affairs (VA) Regional Office (RO).  

A hearing was held in April 1998 in Washington, D.C, before 
Barbara B. Copeland, who is a member of the Board of 
Veterans' Appeals (Board) and is rendering the final 
determination in this case, and who was designated by the 
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7102(b) (West 1991).  

This case was remanded in September 1998, for further medical 
development.  


FINDINGS OF FACT

1.  The Board denied entitlement to service connection for an 
injury to the testicles and epididymitis in May 1967.  

2.  The evidence submitted since the Board's decision in 1967 
includes VA examination reports, duplicate service medical 
records, a medical article on the care and treatment of 
epididymitis, private treatment records, testimony before a 
Board member at a Central Office hearing and a January 1998 
VA hospitalization report.  

3.  The evidence received since the Board's May 1967 decision 
denying service connection for an injury to the testicles and 
epididymitis is not so significant by itself or in connection 
with other evidence previously submitted that it must be 
considered in order to fairly decide the claim.  



CONCLUSIONS OF LAW

1.  The decision of the Board in May 1967 denying service 
connection for an injury to the testicles and epididymitis is 
final.  38 U.S.C.A. § 7104 (West 1991).  

2.  The evidence submitted since the Board's May 1967 denial 
of service connection for an injury to the testicles and 
epididymitis is not new and material and the claim for this 
benefit is not reopened.  38 U.S.C.A. §§ 5108, 7104 (West 
1991); 38 C.F.R. §§  3.156(a), 20.1105 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran and his representative contend, in essence, that 
the veteran's claim for service connection for residuals of 
an injury to the testes, to include epididymitis, should be 
reopened and granted.  The veteran maintains that he has had 
epididymitis since service, when he fell and injured his 
testes in service.  It is his assertion that although he 
received no professional treatment for his disability since 
service, the problem has been continuing since service, until 
he received treatment in 1966, and continues to this date.  

Under the applicable legal criteria, the May 1967 decision of 
the Board is final, and it cannot be modified unless evidence 
presented in support of the claim is both "new and 
material" and warrants revision of the previous decision.  
38 U.S.C.A. §§ 5108, 7104(b).  

The evidence of record considered by the Board at the time of 
the May 1967 decision may be briefly summarized.  At a 
preinduction examination of January 1951, there was no 
evidence of epididymitis or an injury to the testes.  In 
March 1952, the veteran injured his right testicle.  The 
examiner noted that the right testicle was slightly swollen 
and tender.  He was treated with bed rest and a suspensory 
was prescribed.  On examination in May 1952, the examiner 
noted that there was no tenderness present and continued use 
of the suspensory was recommended.  In May and June 1952, the 
veteran was hospitalized for treatment of acute epididymitis 
of the left testicle.  He stated that he had pain and 
swelling of the left testicle of three weeks' duration.  He 
was treated with a suspensory and no antibiotic treatment was 
instituted.  He complained of slight pain and urethral 
discharge, but denied venereal disease.  Physical examination 
revealed that the right epididymis was indurated and not 
tender.  The left testicle was enlarged and tender and the 
epididymis was enlarged, indurated and tender.  The prostate 
was noted to be tender, but not enlarged and there was 
induration.  He was treated for acute epididymitis with 
Penicillin and Streptomycin.  His condition improved rapidly.  
Separation examination was devoid of findings, treatment or 
diagnosis of epididymitis.  Clinical evaluation of the 
genitourinary system proved normal.  

In December 1965, the veteran filed a claim for service 
connection for an injury to his testes.  In August 1966, the 
veteran underwent a VA examination.  Physical examination 
revealed the left testicle was normal.  The right scrotum was 
grossly enlarged.  The right testicle was non tender, but 
could not be palpated.  There was a scrotal scar that was 
6 inches in diameter and that was non tender on palpation.  
The diagnosis was massive right hydrocele.  

In October 1966, the veteran was hospitalized by VA for a 
right hydrocelectomy.  It was noted in the hospitalization 
report that the veteran had swelling in the right scrotum in 
1952, but declined definitive treatment at that time.  

The veteran provided personal hearing testimony at the RO in 
February 1967.  The veteran testified that he sustained an 
injury when he hit his right testicle on a rock.  He stated 
that he continued to have this problem but did not complain 
of it further in service or upon service discharge.  He also 
stated that he was unable to work because of the pain that 
accompanied his injury.  He testified that there had been 
pain and swelling since service and that he wore a support 
for the condition.  

It was on the basis of the above evidence of record that the 
Board, in its May 1967 decision, determined that the veteran 
was treated in service for an injury to the right testicle 
and for epididymitis; that residuals of the aforementioned 
conditions or a hydrocele was not reported on examination at 
separation or for several years after service; that a 
hydrocele of the right testicle was found in August 1966, 
when the left testicle was noted to be normal; that the right 
hydrocele was not related to or the result of the testicular 
injury or epididymitis in service and that the right 
testicular injury and left epididymitis were acute and 
transitory and left no residual disability.  

The May 1967 Board decision is final and cannot be modified 
unless evidence submitted in support of the veteran's claim 
is "new and material" pursuant to 38 U.S.C.A. § 5108 (West 
1991).  

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by military service.  38 U.S.C.A. § 1110 
(West 1991).  Service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (a).  
Further, when determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
to be presumed.  Justus v. Principi, 3 Vet.App. 510 (1992).  

It should be noted that the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (Court) has 
indicated that, when determining whether or not new and 
material evidence has been presented, consideration must be 
given to all evidence received since the last final denial on 
any basis, not the last time the case was denied on the 
merits.  Evans v. Brown, 9 Vet.App. 273 (1996).  The last 
final denial for service connection for residuals of an 
injury to the testes, to include epididymitis, was by Board 
decision of May 1967.  Thus, the question now before the 
Board is whether new and material evidence has been added to 
the record subsequent to the May 1967 denial, warranting a 
reopening of the veteran's claim.  

The evidence submitted in support of reopening this claim 
includes duplicate service medical records, VA inpatient and 
VA examination reports, private treatment records, a medical 
article on epididymitis, a statement from the Social Security 
Administration and a transcript of hearing testimony provided 
before a Board member in April 1998.  The service medical 
records were duplicates of those previously before the Board 
when it denied service connection in 1967.  This evidence is 
redundant of evidence previously provided.  

A March 1997 VA examination showed that the veteran had a 
huge cystic swelling of the left scrotal compartment 
compatible with a probable hydrocele.  A VA inpatient 
examination report dated from November 1997 to January 1998 
also showed that the veteran had swelling on the left side of 
the scrotum, status post hydrocelectomy.  These VA medical 
records, although new, are not material.  Neither the 
inpatient nor VA examination report makes findings that link 
the veteran's current swelling of the scrotum with the injury 
of the testes or epididymitis that was present in service.  

Private treatment reports, which include an April 1993 
treatment report from Lisa Wolf, MD, a May 1993 Temple 
University Hospital physical examination report and a 
May 1993 Department of Diagnostic Imaging report, also were 
submitted in an effort to reopen the veteran's claim.  These 
private medical records variously show a large left testicle, 
an enlarging hydrocele and bilateral hydrocele.  None of the 
reports, however, attribute the present genitourinary 
condition with any injury or condition in service.  
Therefore, these medical records are not considered new and 
material.   

A medical article on epididymitis was submitted by the 
veteran in connection with his request to reopen his claim.  
This medical article defines epididymitis, provides a 
background on treatment and notes that there are no 
preventive measures for the disease.  However, this is an 
overview of epididymitis in general and provides no specifics 
regarding the veteran's individual case.  This article is 
descriptive of epididymitis but does nothing to show that any 
condition the veteran presently claims to have is related to 
the condition he had in service.  Therefore, this evidence is 
also not new and material.  

Personal hearing testimony presented during a Board hearing 
was obtained in April 1998.  This testimony is basically 
redundant of his previous personal hearing testimony of 1967 
and, additionally, only revealed evidence of the veteran's 
ongoing genitourinary complaints. 

A statement from the Social Security Administration also was 
obtained in connection with this claim to reopen.  The 
veteran indicated during his Board hearing that he was unable 
to work and that he was in receipt of these benefits because 
of his disability.  Pursuant to the Board's September 1998 
remand, a statement was submitted to VA by the Social 
Security Administration Assistant Regional Commissioner, 
Processing Center Operations.  This statement indicated, in 
pertinent part, that there was no medical evidence that could 
be provided by the Social Security Administration on behalf 
of the veteran's claim.  They reviewed their file and found 
that the veteran filed for retirement insurance benefits 
only, which needs no medical evidence because the 
establishment of a medical disability is not required to 
obtain these benefits.   This statement is not new and 
material, which is necessary to reopen the instant claim.  

This evidence, in its entirety, is all redundant or 
cumulative of evidence previously of record or shows nothing 
more than ongoing treatment for the veteran's genitourinary 
disability.  None of this evidence supports the veteran's 
claim that he developed chronic residuals as a result of an 
injury to the testes, to include epididymitis, while in 
service.  The evidence is not so significant by itself or in 
connection with other evidence previously submitted that it 
must be considered in order to fairly decide the claim.  None 
of the evidence presented indicates that the veteran's 
present genitourinary complaints are residuals of the 
veteran's inservice injury of the testes or inservice 
epididymitis.  Therefore, since the veteran has not submitted 
any evidence that is new and material, the claim for service 
connection for residuals of an injury to the testes, to 
include epididymitis, is not reopened.  

In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the United 
States Court of Appeals for the Federal Circuit (Court of 
Appeals) held invalid the test applied in that case by the 
Board and the Court for determining whether new and material 
evidence had been submitted to warrant reopening of a claim 
for service connection.  Specifically, the Court of Appeals 
held that "new and material evidence" as provided in 38 
C.F.R. § 3.156(a), as a requirement to reopen a finally 
disallowed claim, had been impermissibly defined in Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991) as requiring "a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome" (emphasis added).  Thus, the Board must 
use 38 C.F.R. § 3.156(a) itself to determine whether new and 
material evidence has been submitted sufficient to reopen the 
veteran's claim.  

Here, the Board has considered whether the veteran's 
procedural rights have been violated by the Board's 
consideration of this case in light of the Court of Appeals 
decision in Hodge v. West.  The law cited in the Statement of 
the Case (SOC) spoke specifically to new and material 
evidence, "when viewed in the context of all the evidence, 
both new and old, would change the outcome."  This is the 
law relative to new and material evidence as it existed prior 
to the decision of Hodge.  The veteran was, thus, not 
afforded the right to notice, a hearing and to submit 
evidence relative to the change in law as set forth in the 
Court of Appeals decision.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  However, the Supplemental Statement of the 
Case of February 1999 sets out and applies the law as it 
exists post Hodge.  The Board has also made its decision 
applying Hodge.  As the case was decided by both the RO and 
the Board applying current court precedent and the veteran 
has been notified of the current standard for new and 
material evidence, his due process rights have not been 
violated.




ORDER

New and material evidence has not been submitted to reopen a 
claim of service connection for residuals of an injury to the 
testes, to include epididymitis, and the appeal is denied.  



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 

